DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are currently pending in application 16/365,522.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-28 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be 

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-12 and 18-28 are directed toward a process (method). Claims 13-17 are directed toward an apparatus (system). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-28 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 13 and 18 are directed specifically to the abstract idea of processing data.  
Regarding independent claims 1 and 13, and 18, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method and system for improving pipe data relating to networks of underground pipes for carrying fluid to consumers, the system comprising: 
a database that stores a set of pipe data that includes a plurality of pipe attributes for one or more of said networks of underground pipes; and  15
a processing system configured to identify one or more pipes in at least on of said networks for which one or more pipe attributes is missing or incorrect, 
generate imputed data for the one or more pipe attributes resulting in an improved set of pipe data,
wherein one or more of aspects of one or more of said networks of underground pipes can be 20managed based at least in part on the improved set of pipe data.  
Regarding independent claim 18, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method of creating a standardized database containing environmental data, the method comprising: 
accessing a first plurality of separate environmental raster form datasets; 
merging at least some of the first plurality of separate environmental raster 20form datasets to generate a second plurality of larger environmental form datasets; 
vectorizing at least some of second plurality of larger environmental form datasets to generate a third plurality of larger vector datasets; 
merging at least some of the third plurality of larger vector datasets to form a 25merged vector dataset; and 
imputing one or more missing attributes in the merged vector dataset to generate a standardized database.  

As the underlined claim limitations above demonstrate, independent claims 1, 13, and 18 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-12, 14-17, and 19-28 provide further details to the abstract idea of claims 1, 13, and 18 regarding the received data, therefore, these claims include Mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 13 and 18. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-28 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, a “database”, a “processing system”, a “model” built with “machine learning”, a “front-end system”, and an “uploader”.  However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-12, 14-17, and 19-28 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims. Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-28 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, a “database”, a “processing system”, a “model” built with “machine learning”, a “front-end system”, and an “uploader”.  However, these limitations are not enough to qualify as 
Dependent claims 2-12, 14-17, and 19-28 merely recite further additional embellishments of the abstract idea of independent claims 1, 13, and 18 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 13, and 18, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-28 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scolnicov et al. (US 2013/0211797 A1).
As per independent Claim 1, Scolnicov discloses a method for improving pipe data relating to networks of underground pipes for carrying a fluid to consumers (See at least Para 0006, 0009, 0012, 0026-0027, and 0032), the method comprising: 
receiving by a computer system a set of pipe data that includes a plurality of pipe attributes for one or more of said networks of underground pipes (See at least Para 0026-0027);  10
identifying with the computer system one or more pipes in at least one of said networks for which one or more pipe attributes is missing or incorrect (See at least Para 0054, “best guess” approach; and Para 0097); 
automatically generating imputed data for the one or more pipe attributes resulting in an improved set of pipe data (See at least Para 0097); and  15
managing one or more aspects of one or more of said networks of underground pipes based on the improved set of pipe data (See at least Para 0009, 0012, 0026-0027, and 0032).  
As per Claim 2, Scolnicov discloses where said automatically generating imputed data includes a geolocation transfer process that uses one or more sources 20selected from a group consisting of: GPS, address, and geocode (See at least Para 0009, 0012, 0026-0027, and 0032).  
As per Claim 3 (2 dep.), Scolnicov discloses wherein the set of pipe data includes pipe break data at least some of which includes locations for pipe breaks but not specific pipe sections for said breaks, and said geolocation transfer process 25assigns pipe sections to at least some of said pipe breaks that are not the closest pipe sections to the respective locations for the pipe breaks (See at least Para 0009, 0012, 0026-0027, and 0032).  
As per Claim 4, Scolnicov discloses wherein said automatically generating imputed data includes using parcel data relating to a geographic position 30that corresponds to said one or more pipes (See at least Para 0009, 0012, 0026-0027, and 0032).  
As per Claim 5, Scolnicov discloses wherein said one or more pipe attributes is missing or incorrect includes year of installation for a plurality of underground pipe sections, and said automatically generating imputed data includes correction and/or imputation of said missing or incorrect installation 5years for at least some of the underground pipe sections (See at least Para 0026-0027, and 0043, Equivalent attributes disclosed).  
As per Claim 6, Scolnicov discloses wherein said one or more pipe attributes is missing or incorrect pipe material for a plurality of underground pipe sections, and said automatically generating imputed data includes correction 10and/or imputation of said missing or incorrect pipe material for at least some of the underground pipe sections (See at least Para 0026-0027, and 0043, Equivalent attributes disclosed).  
As per Claim 7, Scolnicov discloses wherein said one or more pipe attributes is missing or incorrect pipe diameter for a plurality of underground pipe 15sections, and said automatically generating imputed data includes correction and/or imputation of said missing or incorrect pipe diameter for at least some of the underground pipe sections (See at least Para 0026-0027, and 0043, Equivalent attributes disclosed).  
As per Claim 8, Scolnicov discloses wherein said automatically generating 20imputed data includes uses machine learning to correct and/or impute for at least some of the missing or incorrect pipe attributes (See at least Para 0095-0098).  
As per Claim 9, Scolnicov discloses predicting a likelihood of failure of one or more pipe sections based on said improved set of pipe 25data (See at least Para 0026-0027, 0034, 0095-0098).
As per Claim 10 (9 dep.), Scolnicov discloses wherein said predicting is based at least in part on a model built with machine learning using at least some of said improved set of pipe data (See at least Para 0096-0097).  
As per Claim 11 (9 dep.), Scolnicov discloses wherein said managing includes planning pipe section replacement jobs based at least in part on said predicted likelihood of failure of said one or more pipe sections (See at least Para 0026-0027, 0034, 0095-0098).
As per Claim 12, Scolnicov discloses wherein said imputed data includes imputed material and diameter data of one or more pipe sections, and the method further includes estimating cost of repair and replacement based on said imputed material and diameter data of one or more pipe sections (See at least Para 0026-0027, 0034, 0095-0098).
As per independent Claim 13, Scolnicov discloses a system for improving pipe data relating to networks of underground pipes for carrying fluid to consumers (See at least Para 0009, 0012, 0026-0027, and 0032), the system comprising: 
a database that stores a set of pipe data that includes a plurality of pipe attributes for one or more of said networks of underground pipes (See at least Para 0026-0027); and  15
a processing system configured to identify one or more pipes in at least on of said networks for which one or more pipe attributes is missing or incorrect, generate imputed data for the one or more pipe attributes resulting in an improved set of pipe data (See at least Para 0097),
wherein one or more of aspects of one or more of said networks of underground pipes can be 20managed based at least in part on the improved set of pipe data (See at least Para 0009, 0012, 0097).
As per Claim 14, Scolnicov discloses a front-end system that includes an uploader for receiving said set of pipe data from a customer who manages the one or more aspects of at least one of said networks of 25underground pipes, and a viewer that can display at least some of said improved set of pipe data which facilitates said management (See at least Para 0034-0035).
As per Claim 15, Scolnicov discloses wherein the processing system is further configured to predict likelihood of pipe segments in the said networks 33Attorney Docket No. Fracta-006-US- 34-leaking, and said one or more of aspects of one or more of said networks of underground pipes being managed includes replacing pipe sections based at least in part on said predicted likelihood of leaking (See at least Para 0016, 0036, and 0095-0098). 5
As per Claim 16 (15 dep.), Scolnicov discloses wherein said processing system predicts the likelihood based at least in part on a model built with machine learning using at least some of said improved set of pipe data (See at least Para 0026-0027, 0034, 0095-0098).
As per Claim 17, Scolnicov discloses wherein the set of pipe data includes pipe 10break data at least some of which includes locations for pipe breaks but not specific pipe sections for said breaks, and the imputed data is generated using a geolocation transfer process configured to assign pipe sections to at least some of said pipe breaks that are not the closest pipe sections to the respective locations for the pipe breaks (See at least Para 0026-0027, 0034, 0095-0098).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited: 
Abbas (US 2018/0300639 A1) - Pipe leak prediction systems configured to predict whether a pipe is likely to leak.
The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629